[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                      PETITION FOR WRIT OF MANDAMUS
JUDGMENT: WRIT DENIED.
 JOURNAL ENTRY AND OPINION
Relator, David Rivera, seeks a writ of mandamus in order to compel the respondents, Judge Thomas P. Curran and Gerald E. Fuerst, Clerk of Courts, to grant pre-conviction jail time credit in the underlying cases of State v. Rivera, Cuyahoga County Court of Common Pleas Case Nos. CR-303359 and CR-303575. The respondents have filed a motion for summary judgment.
Attached to the respondents' motion for summary judgment is a copy of a judgment, as journalized on December 23, 1998, which demonstrates that the relator's motion for pre-conviction jail time credit was granted in the amount of one hundred and forty-one (141) days. The order of December 23, 1998, further provided that a copy be forwarded to the institution wherein the relator was incarcerated. Thus, the relator's request for mandamus is moot. State ex rel. Gantt v. Coleman (1983), 6 Ohio St. 3d 5;State ex rel. Jerningham v. Cuyahoga County Court of Common Pleas
(1996), 74 Ohio St. 3d 278. In addition, any error associated with the calculation of jail time credit must be addressed through a direct appeal. State ex rel. Corder v. Wilson (1991), 68 Ohio App. 3d 567;State ex rel. Johnson v. O'Donnell (Oct. 4, 1994), Cuyahoga App. No. 67783, unreported.
Accordingly, we grant the respondents' motion for summary judgment. Costs to relator.
Writ denied.
ANN DYKE, J., CONCURS
                             ___________________________________ JAMES M. PORTER ADMINISTRATIVE JUDGE